The UBS Funds Supplement to the Prospectuses The UBS Funds UBS Asset Growth Fund (formerly, UBS Global Frontier Fund) UBS Dynamic Alpha Fund UBS Global Allocation Fund UBS Multi-Asset Income Fund UBS Equity Long-Short Multi-Strategy Fund UBS Global Sustainable Equity Fund (formerly, UBS International Equity Fund) UBS U.S. Defensive Equity Fund UBS U.S. Equity Opportunity Fund UBS U.S. Large Cap Equity Fund UBS U.S. Small Cap Growth Fund UBS Core Plus Bond Fund UBS Emerging Markets Debt Fund UBS Fixed Income Opportunities Fund Supplement to the Prospectuses May 22, 2014 Dear Investor, The purpose of this supplement is to update the Prospectuses of the above-listed series (each a “Fund” and collectively, the “Funds”) of The UBS Funds (the “Trust”) dated October 28, 2013, as supplemented. At a recent meeting of the Board of Trustees (the “Board”) of the Trust, the Board approved to expand the categories of investors eligible to purchase Class Y shares of the Funds to include wrap fee advisory program accounts, effective on or about July 28, 2014.In connection with that change, Class Y shares will be redesignated as “Class P” shares.Wrap fee advisory program accounts currently holding Class A shares of the Funds or Class C shares of the Funds that are no longer subject to a contingent deferred sales charge (“post-CDSC”) may be converted into the newly designated Class P shares beginning on or about July 28, 2014 (the “Conversion”).The timing of the Conversion is at the discretion of each financial intermediary. Wrap fee advisory program account shareholders transitioning from Class A and Class C (post-CDSC) shares into Class P shares of a Fundwill experience lower total share class expenses as a result of Class P shares not being subject to Rule 12b-1 distribution or service fees.Such shareholders are not expected to incur any transaction costs in connection with the Conversion, including redemption fees.It is expected that the Conversion will be tax-free for federal income tax purposes, which means that former Class A and Class C (post-CDSC) shareholders would not have a taxable gain or loss on the Conversion of their shares to Class P shares. The shareholders of the newly designated Class P shares of the Funds may not be able to exchange their shares for Class P shares of the series of PACE Select Advisors Trust until certain operational procedures are implemented by UBS Financial Services, Inc. Please contact your investment professional for further information. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-665
